                                     Case 5:20-cv-04130 Document 1-1 Filed 06/22/20 Page 1 of 1

                                         (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)


MICHAEL DEVANEY, NICHOLAS ARRIETA, and SARA YBERRA, individually                                        GOOGLE LLC and ALPHABET INC.,
and on behalf of all others similarly situated,
                                                            Sarasota
     (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)



                (Firm Name, Address, and Telephone Number)                                                          (If Known)
 Tina Wolfson, Ahdoot & Wolfson, PC
 10728 Lindbrook Drive, Los Angeles, CA 90024
 T: 310-474-9111 E: twolfson@ahdootwolfson.com
                                               (Place an “X” in One Box Only)                                                                       (Place an “X” in One Box for Plaintiff
                                                                                              (For Diversity Cases Only)                            and One Box for Defendant)

                                                                                                                                                       or
                                           (U.S. Government Not a Party)
                                                                                                                                                       and
                                          (Indicate Citizenship of Parties in Item III)



                                     (Place an “X” in One Box Only)




                   (Place an “X” in One Box Only)

                                                                                                                                        (specify)


                                                                                          (Do not cite jurisdictional statutes unless diversity)
                          15 U.S.C. § 2

                          Violation of Sherman Act, 15 U.S.C. § 2 and California UCL, Cal. Bus. & Prof. Code § 17200, et seq.
                                 ✔




                   (See instructions):
                                                               Beth Labson Freeman                                                       5:20-cv-03556-BLF




          6/22/2020                                                                                                              /s/ Tina Wolfson
